              Case 1:19-cv-05271-RA Document 27 Filed 06/19/20 Page 1 of 1


                                                               USDC-SDNY
                                                               DOCUMENT
 UNITED STATES DISTRICT COURT
                                                               ELECTRONICALLY FILED
 SOUTHERN DISTRICT OF NEW YORK                                 DOC#:
                                                               DATE FILED: 6/19/2020

 THERIN B. MCKNIGHT,

                             Plaintiff,
                                                             No. 19-CV-5271 (RA)
                        v.
                                                                     ORDER
 N.A.I.C.A.; GREG MOLY; and LUCY
 SANCHEZ,

                             Defendants.


 RONNIE ABRAMS, United States District Judge:

         On May 12, 2020, Defendants’ motion to dismiss was granted. See Dkt. 24. However,

 the Court permitted Plaintiff to “file an amended complaint no later than June 13, 2020, if he has

 a good faith basis to do so.” Id. To date, Plaintiff has not filed an amended complaint, nor

 sought an extension to do so. Accordingly, the Clerk of Court is respectfully directed to close

 this case.

 SO ORDERED.

Dated:        June 19, 2020
              New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
